DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Morris (60,477) on 7/12/2022.

The application has been amended as follows: 

Claim 10, lines 21-25
(iv) determining the estimated positions of the one or more proximal magnetic position sensors based on the one or more proximal position signals; 
(v) determining the estimated positions of the one or more distal magnetic position sensors based on the one or more distal position signals;

Reasons for Allowance
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 was amended to recite “(ii) a processor, which is configured to: (A) determine, estimated positions of the one or more proximal magnetic position sensors based on the one or more proximal position signals, (B) determine estimated positions of the one or more distal magnetic position sensors based on the one or more distal position signals, (C) determine geometric positions of the one or more distal magnetic position sensors based on the estimated positions of the one or more proximal magnetic positions sensors and the known relative positions between the one or more distal magnetic position sensors and the one or more proximal magnetic position sensors, and (D) initiate a responsive action in response to detecting a discrepancy between the estimated positions of the one or more distal magnetic position sensors and the geometric positions of the one or more distal magnetic position sensors.” This feature, in combination with the other limitations, is not reasonably taught by the prior art without the benefit of improper hindsight. Govari teaches a system which cancels interference between the electronics in the handle and the signal from a distal tip (Abstract). Govari does not detect a discrepancy as claimed. Yaroshenko teaches a system for correcting the position of a medical instrument (Abstract). This system uses the frequency response of proximal and distal sensors to correct distortion at a distal tip [0054]. However, the system does not detect “a discrepancy between the estimated positions of the one or more distal magnetic position sensors and the geometric positions of the one or more distal magnetic position sensors” as claimed. The other cited references do not reasonably suggest the claimed invention. Therefore, claim 1 is allowable. For similar reasons, independent claims 10 and 19 are also allowable.
Dependent claims 2-9, 11-18, 20-21 necessarily contain all the limitations of the independent claims and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7636. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793